Case 1:21-cv-02645-LAK Document 22 Filed 04/06/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eeeeaeeweweweeeee eee eee eee eee ew ew ew ew ew ew ew ew ee 8 8 @ oe @ = Xi
STEELITE INTERNATIONAL U.S.A., INC., et ano.,
Plaintiffs,
against 21-cv-2645 (LAK)
ROBERT KENNETH MCMANUS,
Defendant(s).
eeseeeeeene2znennerezne2een ewe ee sew eeweweewe www ew ewe he wee ee @ @ @ = x

ORDER

LEwis A. KAPLAN, District Judge.

Plaintiffs submitted a proposed order to show cause with a temporary restraining
order (“TRO”). The Court today heard oral argument on the TRO. It elected to treat the proposed
order to show cause as a motion for a TRO and a preliminary injunction, denied the TRO, ordered
very limited expedited discovery, and set an evidentiary hearing on the preliminary injunction
motion for April 13, 2021 at 2:30 p.m.

SO ORDERED.

Dated: April 5, 2021 hh I,
ln

Lewis AKaplan
United States District Judge
